NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-3727-16T1

MARGARET FATTORE,

     Plaintiff-Respondent/              APPROVED FOR PUBLICATION
     Cross-Appellant,                            February 5, 2019

v.                                          APPELLATE DIVISION


FRANK FATTORE,

     Defendant-Appellant/
     Cross-Respondent.
_____________________________

           Argued January 16, 2019 – Decided February 5, 2019

           Before Judges Alvarez, Nugent, and Mawla.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Family Part, Mercer County,
           Docket No. FM-11-0224-97.

           David Perry Davis argued the cause for appellant/cross-
           respondent.

           Howard L. Felsenfeld argued the cause for
           respondent/cross-appellant (Felsenfeld & Clopton, PC,
           attorneys; Howard L. Felsenfeld, on the briefs).

     The opinion of the court was delivered by

MAWLA, J.A.D.
      Defendant Frank Fattore appeals from a February 25, 2017 order, which

required him to indemnify plaintiff Margaret Fattore for the loss of her share of

equitable distribution of defendant's military pension, which was waived as a

result of his receipt of disability benefits. Plaintiff cross-appeals and asserts the

trial court should have granted her request for alimony to replace the value of

her lost pension benefit. Pursuant to the United States Supreme Court decision

in Howell v. Howell, ____ U.S. ___, 137 S. Ct. 1400 (2017), we hold a trial

court may not indemnify a payee spouse when the payor spouse waives a

military pension and receives veteran disability retirement benefits. However,

a court is free to treat the pension waiver as a change in circumstances and may

award the payee alimony or modify it. We reverse and remand the trial court's

order for further proceedings consistent with this opinion.

      The following facts are taken from the record. The parties were divorced

in 1997, following a thirty-five-year marriage. At the time, both parties were

fifty-five years of age. The terms of the parties' divorce were memorialized in

a six-page consent dual final judgment of divorce.

      The judgment included a mutual alimony waiver, which reads as follows:

"Plaintiff and defendant each hereby waive alimony as to the other party no w

and in the future." As to equitable distribution, the judgment provided defendant


                                                                             A-3727-16T1
                                         2
would retain the former marital residence located in Hamilton, and the mortgage

obligation associated with it, and pay plaintiff $55,000 as her share of the equity.

The parties agreed to retain all bank accounts, automobiles, and credit card debt

in his or her own name without a credit, offset, or liability to the other.

      The judgment also divided the parties' pensions. Plaintiff, who had been

employed as an operating room nurse in a hospital, had earned a modest pension.

The parties agreed defendant had a fifty percent interest in the marital coverture

portion of her pension, which had "been offset against the equity in the marital

home." Defendant was serving full time in the Army National Guard when the

divorce occurred and had also accumulated a pension. The parties' judgment

divided the marital coverture portion of the military pension equally as follows:

            Plaintiff shall be entitled to receive fifty percent . . . of
            defendant's military pension which was accumulated
            during the marriage . . . via a [q]ualified [d]omestic
            [r]elations [o]rder [QDRO] to be prepared by attorneys
            for plaintiff. Plaintiff shall not be entitled to any post-
            judgment, pre-retirement cost of living increases
            related to said pension.

      A QDRO of defendant's military pension was completed in 1999.

Defendant continued to serve in the Army, following the divorce, until he

became disabled in 2002. At the time, defendant was able to collect his pension

and disability benefits without any impact upon the pension payout. Defendant


                                                                              A-3727-16T1
                                         3
also received social security benefits. At some point, defendant opted for

disability benefits, which he could receive tax free.

      The record reflects plaintiff never contacted defendant to inquire whether

the pension was in pay status and defendant assumed she had received her share

of the benefit. Although the parties share children and grandchildren, they had

little communication during the intervening years since the divorce. In 2010,

plaintiff contacted the office of the Army charged with administering the

pension to inquire why she had not receive any payments. The response was as

follows:

            Please be advised that a portion of [defendant's] pay is
            based on disability. Therefore, it cannot be divided
            under the USFSPA [Uniformed Services Former
            Spouses Protection Act, 10 U.S.C. §1408]. The
            disability amount is used as an authorized deduction.
            In this case, when the disability amount is deducted
            from his gross pay along with the survivor benefit
            portion, there's nothing left for the community
            property.

      In 2016, plaintiff filed a motion to compel defendant to compensate her

for her share of the military pension. The court conducted a plenary hearing

over two days and considered the parties' testimony. The trial judge made oral

findings and signed the February 25, 2017 order.




                                                                        A-3727-16T1
                                        4
          The judge accepted defendant's testimony his disability forced him to

retire.     She found defendant's monthly income to be as follows: military

disability retirement $3400; VA disability benefits $3100; and social security

$1800. Only the social security was taxable. The judge also noted defendant

had remarried and his wife was gainfully employed.                  The judge credited

defendant's testimony he did not intentionally seek to deprive plaintiff of her

share of the pension, by seeking disability benefits because neither he nor

plaintiff knew of the applicable federal law.            Nevertheless, she found the

circumstances worked an unfair result. The judge stated:

                [D]efendant took an incredibly unreasonable position,
                in that, looking at the statute per se, a QDRO could not
                be implemented whereby . . . plaintiff could no longer
                receive her [fifty] percent of the coverture value of . . .
                defendant's military pay, because now it's been
                converted to [one-hundred] percent non-taxable VA
                benefits that are exempt.

                That doesn't mean that she loses the interest. Even . . .
                defendant, when questioned . . . by this [c]ourt . . . didn't
                think it was fair, and neither does the [c]ourt.

          The trial judge also rejected defendant's argument plaintiff had "sat on her

rights" and was barred from seeking relief, because plaintiff had "limited funds"

and could not hire counsel in 2010. The judge noted plaintiff had retired in

2013, and had to move out of Mercer County because her social security and


                                                                                A-3727-16T1
                                             5
pension totaled $22,848 per year.         According to plaintiff's testimony, a

condominium she had purchased in a more affordable area had lost nearly one-

half of its value. The judge noted plaintiff had a "bare bones budget" of $39,540

per year, which still exceeded her income and required she sell assets to meet

her needs. Conversely, the judge found defendant had "tax free income of over

$80,000 per year" and "his budget is only $74,436 [per year]." These figures

did not include his wife's earnings.

      As a result, the judge appointed a pension appraiser "to determine the

value of plaintiff's coverture interest in . . . defendant's pension at the time the

parties executed their . . . judgment of divorce." The judge ordered

            [i]n the interim, . . . defendant shall pay directly to . . .
            plaintiff the sum of $1800 per month, to be paid in a
            lump sum by the first of every month . . . . This
            payment is not to be considered an alimony payment as
            suggested by [plaintiff's counsel], [although] that could
            be a course that this [c]ourt could take but, rather, it's
            an equitable distribution payment and, therefore, said
            payments are not deductible by . . . defendant nor
            taxable to . . . plaintiff.

      The judge ordered defendant to pay plaintiff the $1800 by either utilizing

the cash surrender value from liquidation of a life insurance policy or by paying

her the sum directly, which the judge noted equaled his social security receipts.

The judge stated the payment of defendant's social security funds to plaintiff


                                                                            A-3727-16T1
                                         6
was "not to suggest that the [c]ourt doesn't believe that . . . plaintiff should

receive nothing from . . . defendant's military pension. She is simply [to] get

payment from some other income or from some other asset."

      The judge reached the conclusion to compensate plaintiff for the lost

pension benefit by citing our decision in Whitfield v. Whitfield, 373 N.J. Super.
573 (App. Div. 2004). There, relying upon the extant federal law, we affirmed

a post-judgment order, which required a spouse who had served in the military

"to compensate his former wife directly for the decrease in his pension

occasioned by his voluntary election [of disability benefits] after the divorce."

Id. at 575. The trial judge recited our reasoning that "[s]trong public policy

considerations militate against permitting a retiree to unilaterally convert, for

his own economic benefit, a portion of his military pension to VA disability and

defeat his former spouse's prior equitable distribution award." Id. at 582. The

trial judge noted we found the order under appeal in Whitfield was not

preempted by federal law because it did "not provide for an explicit allocation

of disability benefits or require the military spouse to remit disability funds,

specifically, to the non-military spouse.         The order merely enforce[d]

defendant's equitable distribution obligation to his former wife, which he may

satisfy from any of his resources." Id. at 583.


                                                                         A-3727-16T1
                                        7
      Regarding the request for alimony, the trial judge held "[t]he [c]ourt is

denying plaintiff's request that . . . defendant should now be compelled to pay

alimony. Alimony is not compensation for equitable distribution. The parties

waived alimony in this matter."

      Additionally, the trial judge analyzed plaintiff's request for counsel fees,

and concluded she had filed the post-judgment motion in good faith and had no

ability to pay her counsel fees. The judge rejected defendant's position of

offering nothing to plaintiff. She found defendant's contention federal law did

not permit his pension to be distributed by means of a QDRO, was unreasonable.

The judge awarded plaintiff $10,000 in counsel fees. This appeal followed.

                                        I.

      We defer to a trial judge's factfinding "when supported by adequate,

substantial, credible evidence." Cesare v. Cesare, 154 N.J. 394, 411-12 (1998)

(citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J 474, 484 (1974)).

However, "[t]his court does not accord the same deference to a trial judge's legal

determinations." Ricci v. Ricci, 448 N.J. Super. 546, 565 (App. Div. 2017)

(citing Reese v. Weis, 430 N.J. Super. 552, 568 (App. Div. 2013)). "[T]he trial

judge's legal conclusions, and the application of those conclusions to the facts,




                                                                          A-3727-16T1
                                        8
are subject to our plenary review. Our review of a trial court's legal conclusions

is always de novo." Reese, 430 N.J. Super. at 568 (citations omitted).

      On appeal, defendant argues the trial judge erred by requiring him to pay

plaintiff her share of the equitable distribution for the pension from another

source. Defendant asserts this sort of indemnification was expressly preempted

by the United States Supreme Court in Howell. He argues the award of counsel

fees must also be reversed because it was predicated on the trial judge's mistaken

application of the law to compensate plaintiff for the loss of the pension, where

no such right existed.

      Plaintiff argues if we conclude the trial judge's order is preempted by

Howell, we must reverse the denial of alimony "given the substantial change in

circumstances both by the judgment of divorce . . . and the current circumstances

of the parties giving full consideration to the contemplation of . . . [p]laintiff

receiving the pension benefits of . . . [d]efendant."

                                        A.

      We agree with defendant the trial judge's decision to indemnify plaintiff

dollar-for-dollar from another asset belonging to defendant was erroneous as a

matter of law. However, we must note the trial judge did not have the benefit




                                                                          A-3727-16T1
                                         9
of the Howell opinion, which was issued approximately three months after her

decision.

      Prior to Howell, Congress enacted the USFSPA, which permitted state

courts to treat "disposable retired pay" as subject to equitable distribution, but

excluded any pay waived in order to receive veterans' disability benefits from

equitable distribution. 10 U.S.C. §1408(c)(1) and (a)(4)(ii). In Mansell v.

Mansell, 490 U.S. 581, 594-95 (1989), the United States Supreme Court held

the USFSPA preempted state court orders which permitted equitable distribution

of disability benefits.

      Howell squarely addressed the issue now raised by defendant on appeal.

There, the parties' Arizona divorce decree stipulated the wife would receive one-

half of the husband's United States Air Force retirement pay. 137 S. Ct. at 1404.

The husband retired one year after the divorce and the wife began to receive her

share of the pension. Ibid. However, thirteen years later, the husband was

declared partially disabled, resulting in the receipt of disability benefits and

waiver of a commensurate amount of retirement pay, which reduced the wife's

share of the retirement pay. Ibid. The wife petitioned the Arizona family court

to enforce the divorce decree and restore the sums she had lost from the

husband's retirement pay. Ibid. The trial court held she had a vested interest


                                                                          A-3727-16T1
                                       10
and right to receive the full one-half amount of the pension. Ibid. On appeal,

the Arizona Supreme Court affirmed the trial court and held federal law did not

preempt the trial court's order. Ibid.

      The Howell Court reversed, and held "federal law completely pre-empts

the States from treating waived military retirement pay as divisible community

property." Id. at 1405. The Court held a military pension, which has been

equitably distributed, is not a vested right, but rather, a contingent benefit where

the pension is later reduced as a result of a veteran's disability, and

            [t]he state court did not extinguish (and most likely
            would not have had the legal power to extinguish) that
            future contingency. The existence of that contingency
            meant that the value of [the wife's] share of military
            retirement pay was possibly worth less—perhaps less
            than [the wife] and others thought—at the time of the
            divorce.

            [Id. at 1405-06.]

      Regardless, the Howell Court held Congress intended to omit disability

benefits from disposable retirement pay. Id. at 1406. Therefore, state courts

cannot overcome Congress' intent

            by describing the family court order as an order
            requiring [one spouse] to "reimburse" or to "indemnify"
            [the other], rather than an order that divides property.
            The difference is semantic and nothing more. The
            principal reason the state courts have given for ordering
            reimbursement or indemnification is that they wish to

                                                                            A-3727-16T1
                                         11
            restore the amount previously awarded as community
            property, i.e., to restore that portion of retirement pay
            lost due to the postdivorce waiver. And we note that
            here, the amount of indemnification mirrors the waived
            retirement pay, dollar for dollar. Regardless of their
            form, such reimbursement and indemnification orders
            displace the federal rule and stand as an obstacle to the
            accomplishment and execution of the purposes and
            objectives of Congress. All such orders are thus
            preempted.

            [Id. at 1406.]

      For these same reasons, we hold the order in this case requiring the

calculation of the hypothetical pension benefit waived as a result of defendant's

receipt of disability benefits, and payment of the figure from another asset

belonging to defendant, is preempted and reversed.

                                         B.

      Notwithstanding, we agree with plaintiff's argument the disability waiver

was a substantial and permanent change in circumstances warranting

consideration of an award of alimony.         Defendant argues "reopening the

judgment of divorce and awarding spousal support would be unfair and contrary

to well-established case law." We hold an alimony waiver cannot withstand

such a substantial change in circumstances as occurred here, and it is neither fair

nor equitable to uphold such a waiver.

      At the outset, we note the Howell Court stated:

                                                                           A-3727-16T1
                                       12
            We recognize, . . . the hardship that congressional
            preemption can sometimes work on divorcing spouses.
            But we note that a family court, when it first determines
            the value of a family's assets, remains free to take
            account of the contingency that some military
            retirement pay might be waived, or, . . . take account of
            reductions in value when it calculates or recalculates
            the need for spousal support.

            [Howell, 137 S. Ct. at 1406 (emphasis added) (citations
            omitted).]

Defendant argues the highlighted language excludes circumstances where there

has been an alimony waiver. We disagree.

      Since Howell, the suggestion has been made of a litany of potential

remedies a state court could employ to overcome federal preemption, including:

application of res judicata to judgments pre-dating Howell; upholding

indemnification agreements on contractual grounds; vacating and reallocating

previous equitable distribution; offsetting the value of a military pension against

another asset; and considering an award of alimony. Eliza Grace Lynch, A

Change in Military Pension Division: The End of Court Adjudicated

Indemnification-Howell v. Howell, 44 Mitchell Hamline L. Rev. 1064, 1082-86

(2018).

      The circumstances here do not permit for the remedies of contractual

enforcement of indemnification because the parties had no such arrangement.


                                                                           A-3727-16T1
                                       13
Moreover, offset or reallocation of equitable distribution are not available

remedies because the parties have been divorced for several years, and equitable

distribution is final and not subject to a change in circumstances. In support of

res judicata as a remedy, it has been argued "there is nothing in Howell that

suggests . . . the Supreme Court intended to invalidate or otherwise render

unenforceable prior valid judgments." Id. at 1083. Here, however, res judicata

is an inadequate remedy because Mansell had already held the USFSPA

expressly excluded veteran disability benefits from the definition of disposable

retired pay prior to the entry of the parties' judgment. Mansell, 490 U.S. at 594-

95.

      We find consideration of an alimony award to be a potential remedy in

this case. Our Supreme Court has stated "support payments are intimately

related to equitable distribution[.]" Smith v. Smith, 72 N.J. 350, 360 (1977).

Family Part judges possess a broad supervisory role in determining the fairness

of agreements between spouses. Indeed,

            trial judges . . . have the utmost leeway and flexibility
            in determining what is just and equitable . . . . In each
            case the court must determine what, in the light of all
            the facts presented to it, is equitable and fair, giving due
            weight to the strong public policy favoring stability of
            arrangements.

            [Ibid.]

                                                                           A-3727-16T1
                                       14
      "An agreement that resolves a matrimonial dispute is no less a contract

than an agreement to resolve a business dispute." Quinn v. Quinn, 225 N.J. 34,

45 (2016) (citing Sachau v. Sachau, 206 N.J. 1, 5 (2011)). However,

            [t]o be sure, "the law grants particular leniency to
            agreements made in the domestic arena" and vests
            "judges greater discretion when interpreting such
            agreements." This leniency is derived from the terms
            of the marital agreement and the nature of some post-
            judgment issues, such as . . . financial support for the
            family, that may require modification of the marital
            agreement over the years as events occur that were
            never contemplated by the parties.

            [Id. at 45-46 (citations omitted).]

      Thus, contract principles and equity and fairness are not mutually

exclusive. Moreover, apart from a judge's role to assure fairness, the parties

owe a duty of fairness to one another. See Tannen v. Tannen, 416 N.J. Super.
248, 262 (App. Div. 2010) (holding spouses have "the obligation to deal fairly

with each other"); see also Frank Louis, Spousal Duty: What Is It and How Can

It Be Used?, 2017 Family Law Symposium Resource Manual 125, 131-36

(analyzing spousal duty, including the responsibility of fairness between

spouses at the end of a marriage).




                                                                       A-3727-16T1
                                       15
      With these principles in mind, we address whether the alimony waiver

agreed to by the parties before defendant's retirement and disability can

withstand the inequity created by unforeseeable circumstances.

            "Waiver" is the intentional relinquishment of a known
            right. It is a voluntary act, "and implies an election by
            the party to dispense with something of value, or to
            forego some advantage which he might at his option
            have demanded and insisted on." It is requisite to
            waiver of a legal right that there be "a clear,
            unequivocal, and decisive act of the party showing such
            a purpose or acts amounting to an estoppel on his part";
            "A waiver, to be operative, must be supported by an
            agreement founded on a valuable consideration[.]"

            [W. Jersey Title & Guar. Co. v. Indus. Tr. Co., 27 N.J.
144, 152-53 (1958) (emphasis added) (citations
            omitted).]

                   Alimony is an "economic right that arises out of
            the marital relationship and provides the dependent
            spouse with 'a level of support and standard of living
            generally commensurate with the quality of economic
            life that existed during the marriage.'" . . . "The basic
            purpose of alimony is the continuation of the standard
            of living enjoyed by the parties prior to their
            separation." This permits the spouse "to share in the
            accumulated marital assets to which he or she
            contributed."

            [Quinn, 225 N.J. at 48 (citations omitted).]

Furthermore, courts may award alimony "as the circumstances of the parties and

the nature of the case shall render fit, reasonable and just[.]" N.J.S.A. 2A:34-


                                                                        A-3727-16T1
                                      16
23. "Courts have the equitable power to establish alimony and support orders

in connection with a pending matrimonial action, or after a judgment of divorce

or maintenance, and to revise such orders as circumstances may require." Crews

v. Crews, 164 N.J. 11, 24 (2000) (emphasis added) (citing Lepis v. Lepis, 83
N.J. 139, 145 (1980)).

      Here, we hold the alimony waiver was not a bar to a consideration of a

post-judgment award of alimony to plaintiff. Although the waiver of alimony

was mutual, we need not speculate what defendant's reasons for waiving it were

because his waiver stands separate, and presumably had separate consideration,

from plaintiff's waiver. However, the record readily demonstrates plaintiff gave

valuable consideration for the waiver of alimony in exchange for the promise of

the future ability to share in defendant's military pension.      Moreover, as

defendant notes in his reply brief, his earnings were approximately thirty-four

percent greater than plaintiff's at the time of the divorce. Thus, there was

valuable consideration given by plaintiff in exchange for the alimony waiver,

and the unforeseeable loss of the bargained for pension benefit was a substantial

and permanent change in circumstances, which invalidated the waiver.

Upholding the alimony waiver in these circumstances would be wholly unfair.




                                                                         A-3727-16T1
                                      17
      We agree with defendant that there was not a "full record" created to

address what alimony should be awarded. The gravamen of the trial judge's

decision addressed the parties' dispute through the lens of equitable distribution.

Defendant cites his age as a reason why alimony is inappropriate. Although we

draw no conclusion on that account, we note the court may consider defendant's

assets, or income from assets, as a potential source for an alimony award as long

as it is not a dollar-for-dollar indemnification. See N.J.S.A. 2A:34-23(b)(10)

and (11).

      Moreover, we agree with defendant's argument that plaintiff's alimony

claim is primarily tethered to the former marital lifestyle. Quinn, 225 N.J. at

48. The trial judge characterized the parties' marital lifestyle as "frugal." Even

so, this does not obviate an award of alimony to plaintiff because an alimony

determination requires an assessment of "the quality of economic life during the

marriage, not bare survival." Crews, 164 N.J. at 24 (quoting Lepis, 83 N.J. at

150). Moreover, the Legislature has stated an alimony determination shall

consider "[t]he standard of living established in the marriage . . . and the

likelihood that each party can maintain a reasonably comparable standard of

living, with neither party having a greater entitlement to that standard of living

than the other." N.J.S.A. 2A:34-23(b)(4). In light of the lost pension benefit,


                                                                           A-3727-16T1
                                       18
and plaintiff's inability to meet her "bare bones" lifestyle with her income, we

are not convinced she is capable of meeting the quality of the marital standard

of living without alimony. 1

                                       C.

      Finally, as we noted, the award of counsel fees was premised on a

mistaken interpretation of federal law and is superseded by Howell. Therefore,

we are constrained to reverse the award of counsel fees. However, we hasten to

add that the record demonstrates plaintiff has no ability to pay counsel and the

need for a contribution to her counsel fees. A Family Part judge is empowered

to make an award of counsel fees to enable the parties to litigate on an even

playing field "irrespective of that party's success in the matrimonial action."

Anzalone v. Anzalone Bros., Inc., 185 N.J. Super. 481, 486-87 (App. Div. 1982).

Similarly, N.J.S.A. 2A:34-23 states:

            The court may order one party to pay a retainer on
            behalf of the other for . . . legal services when the
            respective financial circumstances of the parties make
            the award reasonable and just. In considering an
            application, the court shall review the financial
            capacity of each party to conduct the litigation and the
            criteria for award of counsel fees that are then pertinent
            as set forth by court rule.


1
  We note any alimony awarded shall be retroactive to May 6, 2016, the filing
date of plaintiff's motion seeking it.
                                                                         A-3727-16T1
                                       19
Thus, although we have reversed the award of counsel fees, the trial judge is

free on remand to re-award plaintiff counsel fees to enable her to prosecute her

alimony claim.

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                        A-3727-16T1
                                      20